

NONDISCLOSURE AGREEMENT
This Nondisclosure Agreement is made and entered into effective this 29th day of
September, 2014 by and between SAExploration Holdings, Inc. (collectively
“Company” or “Employer”) and Trisha Gerber (“Executive”), in exchange for the
consideration set forth herein, as well as Executive’s employment and/or
continuation of employment.
1.    Definitions.
(a)    Confidential Information. “Confidential Information,” as used in this
Nondisclosure Agreement, includes any information relating to the Company’s core
business of providing effective acquisition of seismic data, including seismic
data acquisition, 2D & 3D design, field processing, data processing and
logistical services (the “Business”), as well as any technical, economic,
financial, marketing, customer/potential customer or other information which is
not common knowledge outside the Company and which provides the Company with a
business advantage and/or would provide a business advantage to the Company’s
competitors. Some examples of the Company’s Confidential Information include,
but are not limited to, specialized training received by Executive, research and
development materials, methods and results, scientific studies and analysis;
product and pricing knowledge; methods of manufacturing; customer and supplier
lists and information; contracts and licenses; personnel information, including
the performance, skills, abilities and payment of employees; purchasing,
accounting, business systems and computer programs; long range planning;
financial information, plans and results; trade secrets, business policies,
methods of operation, implementation strategies, promotional information and
techniques, marketing presentations, programs and strategies, price lists, files
or other information, pricing strategies, computer files, samples, customer
originals, or any other confidential information concerning the business and
affairs of the Company. The Company’s Confidential Information also includes all
Confidential Information which was received from or concerns third parties such
as the Company’s customers or prospective customers, suppliers and its parent,
affiliate or subsidiary companies. Confidential Information, as defined in this
Nondisclosure Agreement, includes any such information that Executive may
originate, learn, have access to or obtain, whether in tangible form or
memorized. Additionally, Executive recognizes that the Confidential Information
is dynamic and ever-changing and that, with each day of employment, Employer has
agreed to provide Executive with access to Confidential Information in a greater
quantity and/or expanded nature than any such Confidential Information that may
have already been provided to Executive.
(b)    Customer. “Customer,” as used in this Nondisclosure Agreement, means: (i)
any entity to which the Company sold and/or provided, or proposed, formally or
informally, to sell and/or provide products and services at any time during
Executive’s employment tenure performing services for the Company in the twelve
(12) month period immediately preceding Executive’s Termination Date and with
whom Executive had business dealings or learned Confidential Information about
during Executive’s employment tenure; (ii) employees or former employees of such
an entity, with whom Executive had contact as a result of performing her duties
for the Company in the twelve (12) month period immediately preceding
Executive’s Termination Date; and (iii) any entity that would not, by itself,
satisfy the definition of “Customer” under this Nondisclosure Agreement, but
that employs an individual who satisfies the “Customer” definition in section
(ii) of this Paragraph.
(c)    Termination Date. “Termination Date,” as used in this Agreement, means
Executive’s last day of active employment with Employer.
2.    Employer’s Promises. Employer makes the following promises to Executive:
(a)    Contemporaneously with the execution of this Agreement and prior to
Executive’s Termination Date, Employer agrees to provide Executive with
Confidential Information, in a greater quantity and/or expanded nature than any
such Confidential Information which may have already been provided to Executive;
and
(b)    Contemporaneously with the execution of this Agreement and prior to
Executive’s Termination Date, Employer agrees to provide Executive with the
opportunity to develop goodwill and establish rapport with Employer’s Customers
for the benefit of Employer in a greater quantity and/or expanded nature than
any such opportunities that may have already been provided to Executive.
3.    Executive’s Promises. Employer and Executive recognize that Executive’s
use or disclosure of Employer’s Confidential Information, on behalf of a
competitor of Employer or otherwise, would be injurious to Employer. To the
extent that Executive has signed any previous employment, non-competition or
confidentiality agreements with Employer, Executive agrees that the restrictions
included in this Agreement are narrower than those included in any such previous
agreements and, therefore, constitute an additional benefit to Executive.
Therefore, in exchange for Employer’s promises listed above and all other
consideration provided pursuant to this Agreement, to which these promises are
ancillary, Executive promises as follows:
(a)    Obligations During Employment. During Executive’s employment with
Employer:
(i)    Executive will perform his/her assigned duties faithfully and
efficiently;
(ii)    Executive will use on his/her job all the information which is generally
known and used by persons of his/her training and experience, and all
information which is common knowledge in Employer’s industry, but Executive
shall not use or disclose any confidential information belonging to any former
employer and/or company that Executive is legally or ethically bound not to use
and/or disclose;
(iii)    Executive will not use, copy, remove, disclose or disseminate to any
person or entity, Employer’s Confidential Information, except as required in the
course of performing Executive’s duties with Employer, for the benefit of
Employer;
(iv)    Executive gives up the right to pursue any other substantial business
activity while employed with Employer which would conflict with or materially
interfere with the performance of her duties to Employer; and
(b)    Post-Employment Obligations. After Executive’s separation from employment
with Employer:
(i)    Executive will immediately (within twenty-four (24) hours) return to
Employer all materials created, received or utilized in any way in conjunction
with Executive’s work performed with Employer including, but not limited to,
materials that in any way incorporate, reflect or constitute Employer’s
Confidential Information including, but not limited to, documents, cards, notes,
handouts, training materials, notebooks, diskettes, compact discs, computer
software, hard drives, data, reference materials, sketches, drawings, memoranda,
documentation, correspondence, client company lists, leads and records;
(ii)    Executive will not use or disclose, directly or indirectly, Employer’s
Confidential Information; and
(iii)    Executive will not, directly or indirectly, make any false,
disparaging, negative, unflattering or accusatory remarks or references, whether
in written or oral form, regarding Employer, its officers, directors or
employees, in any dealings with third parties, including Employer’s Customers,
vendors, suppliers, contractors and employees (it being understood that nothing
herein shall be deemed to prohibit Executive from giving truthful testimony in
any court proceeding or governmental investigation or otherwise complying with
law).
(c)    Assignment of Invention.
(i)    During Executive’s employment with Employer, Executive shall promptly and
fully inform and disclose to Employer and does hereby assign to Employer all
Executive’s right, title and interest in and to any and all ideas, inventions,
engineering plans, original works of authorship, developments, concepts,
improvements, designs, trademarks, trade secrets, computer programs and
discoveries, whether or not patentable or registrable under copyright or similar
laws, which Executive may solely or jointly conceive or develop or reduce to
practice or cause to be conceived or developed or reduced to practice
(collectively, the “Inventions”), during Executive’s employment with Employer
(whether during business hours or otherwise whether outside the premises of
Employer or otherwise) and which directly or indirectly are related to the
business or Confidential Information of Employer.
(ii)    Executive recognizes that all Inventions, conceived or made by
Executive, either alone or jointly with others within the twenty-four months
after termination of employment with Employer (voluntary or otherwise), are
likely to have been conceived in significant part either while employed by
Employer or as a result of knowledge Executive had of the Confidential
Information. Accordingly, Executive agrees that such Inventions shall be
presumed to have been conceived during Executive’s employment.
(iii)    Executive acknowledges that all original works of authorship which are
made by Executives (solely or jointly with others) within the scope of such
employment with Employer or related to the business of Employer and which are
protectable by copyright are “works made for hire,” pursuant to the United
States Copyright Act (17 U.S.C., Section 101) and are consequently owned by and
hereby assigned to Employer.
(iv)    Executive agrees that she will (A) execute and deliver to Employer such
applications, assignments, patent applications, copyright registrations and
other documents as Employer may request in order to apply for and obtain patents
or other registrations with respect to any Invention in the United States and
foreign jurisdictions, (B) sign all other papers necessary to carry out the
obligations in clause (A); (C) give testimony and render any other assistance in
support of Employer’s rights to any Invention; and (D) keep and maintain current
written records of all of those Inventions during Executive’s employment with
Employer.
4.    Injunction. Executive acknowledges that Employer has agreed to provide
Executive with Confidential Information during Executive’s employment with
Employer. Executive further acknowledges that, if Executive was to leave the
employ of Employer for any reason and use or disclose, directly or indirectly,
Employer’s Confidential Information (whether in tangible form or memorized),
that such use and/or disclosure would cause Employer irreparable harm and injury
for which no adequate remedy at law exists. Therefore, in the event of the
breach or threatened breach of the provisions of this Agreement by Executive,
Employer shall be entitled to obtain injunctive relief to enjoin such breach or
threatened breach, in addition to all other remedies and alternatives which may
be available at law or in equity. Executive acknowledges that the remedies
contained in the Agreement for violation of this Agreement are not the exclusive
remedies which Employer may pursue.
5.    Governing Law/Venue. This Agreement shall be exclusively governed by and
be construed and enforced in accordance with the laws of the State of Texas
without regard to conflict of law principles. Venue for any disputes arising
from or related to this Agreement shall lie solely, and is convenient, in
Houston, Texas.
6.    Entire Agreement. This instrument contains the entire Agreement of the
Parties and supersedes any existing or prior agreement. Any modification,
alternation or amendment to this Agreement must be in writing and executed by
the Chairman or her designee.
I HAVE READ THE TERMS LISTED ABOVE AND ACKNOWLEDGE MY UNDERSTANDING OF AND
AGREEMENT WITH THOSE TERMS, AS EVIDENCED BY MY SIGNATURE BELOW.
EMPLOYER:

SAExploration Holdings, Inc.




By:    /s/ Brian Beatty            
Name: Brian Beatty
Title:     CEO/President




EXECUTIVE:
 

 


By:    /s/ Trisha Gerber        

Name: Trisha Gerber








--------------------------------------------------------------------------------

Nondisclosure Agreement
Page 1